Case 1:20-cv-00551-JAO-RT Document 10 Filed 02/02/21 Page 1 of 5           PageID #: 51




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 CHRISTOPHER JAY SCAPEROTTA,                  CIVIL NO. 20-00551 JAO-RT
 #A6083262,
                                              ORDER GRANTING APPLICATION
              Plaintiff,                      TO PROCEED IN FORMA
                                              PAUPERIS BY A PRISONER AND
        vs.                                   DENYING MOTIONS TO APPOINT
                                              COUNSEL
 WARDEN NEAL WAGATSUMA, et
 al.,

              Defendants.


    ORDER GRANTING APPLICATION TO PROCEED IN FORMA
  PAUPERIS BY A PRISONER AND DENYING MOTIONS TO APPOINT
                         COUNSEL

       Before the Court is pro se Plaintiff Christopher Jay Scaperotta’s

 (“Scaperotta”) Applications to Proceed In Forma Pauperis by a Prisoner

 (collectively, “IFP Application”), ECF Nos. 7, 9, his Motion to Appoint Counsel,

 ECF No. 7, and Motion to Appoint Tutor / Counselor / Aid / Arbitrator / Mediator /

 Investigator, ECF No. 8 (collectively, “Motions to Appoint Counsel”). Scaperotta

 is currently incarcerated at the Oahu Community Correctional Center. For the

 following reasons, the IFP Application is GRANTED and the Motions to Appoint

 Counsel are DENIED.
Case 1:20-cv-00551-JAO-RT Document 10 Filed 02/02/21 Page 2 of 5                PageID #: 52




                                I. IFP APPLICATION

       Scaperotta qualifies as a pauper, and his IFP Application is GRANTED. See

 28 U.S.C. § 1915(a)(1). Scaperotta is obligated to pay the full filing fee regardless

 of the outcome of this suit. See 28 U.S.C. §§ 1915(b)(1) & (e)(2). Scaperotta shall

 pay an initial partial filing fee of 20% of the greater of: (1) the average monthly

 deposits to his account; or (2) the average monthly balance in his account for the

 six-month period immediately preceding the filing of the Complaint. 28 U.S.C.

 § 1915(b)(1). Thereafter, Scaperotta shall make monthly payments equaling 20%

 of the preceding month’s income credited to his account, when the amount in his

 account exceeds $10.00, until the $350.00 civil filing fee is paid in full. 28 U.S.C.

 § 1915(b)(2).

                     II. MOTIONS TO APPOINT COUNSEL

       Scaperotta also moves the Court to appoint counsel. See ECF Nos. 7, 8.

 There is no constitutional right to counsel in a civil case where, as here, a litigant’s

 liberty is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981).

 A court may request, but cannot compel, counsel to appear pro bono on a

 plaintiff’s behalf. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for the

 S. Dist. of Iowa, 490 U.S. 296, 310 (1989). The Court’s discretion to appoint pro

 bono counsel is governed by several factors, including a plaintiff’s likelihood of

 success on the merits and ability to articulate the claims in light of their

                                            2
Case 1:20-cv-00551-JAO-RT Document 10 Filed 02/02/21 Page 3 of 5              PageID #: 53




 complexity. A plaintiff must also show “exceptional circumstances” that support

 the appointment of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

 1991) (internal quotation marks omitted).

         Scaperotta seeks appointment of counsel because he is “educationally

 handicapped” and “physically disabled,” ECF No. 7 at 1, and he is “naive in legal

 proce[e]dings,” ECF No. 8-1 at 3. Scaperotta can read and write and is able to

 coherently articulate his claims. All pro se prisoners’ ability to litigate a case is

 hampered to some extent by their indigency and incarceration. A cursory review

 of Scaperotta’s claims does not reveal that they are particularly complex or show

 exceptional circumstances supporting the appointment of counsel. Importantly, the

 Court has not yet screened Scaperotta’s Complaint, ECF No. 1, to determine

 whether it states a plausible claim for relief against the named Defendants and

 should be served. Until then, it is impossible to determine Scaperotta’s likelihood

 of success on the merits of his claims or whether there are exceptional

 circumstances that justify the appointment of counsel here. Terrell, 935 F.2d at

 1017.

         Scaperotta’s Motions to Appoint Counsel are DENIED without prejudice to

 his refiling another request after his Complaint has been screened, served, and

 Defendants have filed an Answer or other response.




                                             3
Case 1:20-cv-00551-JAO-RT Document 10 Filed 02/02/21 Page 4 of 5          PageID #: 54




       IT IS HEREBY ORDERED that:

       (1) Scaperotta’s IFP Application is GRANTED. The Hawaii Department of

 Public Safety or its designee the Warden of the Oahu Community Correctional

 Center (“OCCC”), shall calculate, collect, and remit to the Clerk of Court an initial

 partial payment equaling 20% of Scaperotta’s average monthly balance or average

 monthly deposits to his account, whichever is greater. Thereafter, the Warden or

 designee shall collect monthly payments equaling 20% of Scaperotta’s preceding

 month’s income when the account exceeds $10.00, until the $350.00 filing fee is

 paid in full. See 28 U.S.C. § 1915(b)(2). These payments must be identified by

 the name and number assigned to this action.

       (2) The Clerk SHALL serve a copy of this order on Scaperotta, the OCCC

 Warden and Financial Office, Laurie Nadamoto, Esq., and Shelley Nobriga

 Harrington, Esq., Department of Public Safety Litigation Coordinators, and submit

 a copy of this order to the District of Hawaii’s Financial Department.

 //

 //

 //

 //

 //


                                           4
Case 1:20-cv-00551-JAO-RT Document 10 Filed 02/02/21 Page 5 of 5                PageID #: 55




        (3) Scaperotta’s Motions to Appoint Counsel are DENIED.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaiʻi, February 2, 2021.




                               Jill A. Otake
                               United States District Judge




 Scaperotta v. Wagatsuma, et al., Civil No. 20-00551 JAO-RT; ORDER GRANTING APPLICATION TO
 PROCEED IN FORMA PAUPERIS BY A PRISONER AND DENYING MOTIONS TO APPOINT COUNSEL




                                              5
